ACCEPTED
                                                                                              03-13-00341-CV
                                                                                                     3772930
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         1/14/2015 4:31:54 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                                     NO. 03-13-00341-CV
                                 In the Third Court of Appeals
                                         Austin, Texas                       FILED IN
                                                                      3rd COURT OF APPEALS
                                ALLSTATE INSURANCE COMPANY                AUSTIN, TEXAS
                                           Appellant,                 1/14/2015 4:31:54 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk
                                                      v.

GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF TEXAS,
     AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS
                            Appellees

    On Appeal from the 53rd Judicial District Court of Travis County, Texas
                 Trial Court Cause No. D-1-GN-12-001299
              The Honorable Lora Livingston, Judge Presiding
__________________________________________________________________

   NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS
__________________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

        Pursuant to Texas Rule of Appellate Procedure 7.2(a), Appellees give notice

that Glenn Hegar succeeded Susan Combs as Comptroller of Public Accounts of the

State of Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as

Attorney General of the State of Texas on January 5, 2015.

    Accordingly, the Appellees now should be designated as “Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of the State of Texas.”

                                          Respectfully submitted,

                                          KEN PAXTON
                                          Attorney General of Texas
Allstate v. Hegar, CPA and Paxton, AG
Notice of Automatic Substitution of Public Officers                              Page 1 of 3
                                          CHARLES E. ROY
                                          First Assistant Attorney General

                                          JAMES E. DAVIS
                                          Deputy Attorney General for Civil Litigation

                                          ROBERT O’KEEFE
                                          Division Chief
                                          Financial Litigation, Tax, and Charitable Trusts
                                          Division

                                             /s/ Jack Hohengarten
                                          JACK HOHENGARTEN
                                          Assistant Attorney General
                                          State Bar No. 09812200
                                          Financial Litigation, Tax, and Charitable Trusts
                                          Division
                                          P.O. Box 12548
                                          Austin, Texas 78711-2548
                                          Telephone: (512) 475-3503
                                          Telecopier: (512) 477-2348
                                          jack.hohengarten@texasattorneygeneral.gov
                                          Attorneys for Appellees




Allstate v. Hegar, CPA and Paxton, AG
Notice of Automatic Substitution of Public Officers                                  Page 2 of 3
                                 CERTIFICATE OF SERVICE

      I hereby certify that on January 14, 2015, a true and correct copy of the
foregoing Notice of Automatic Substitution of Public Officers was sent to the
Appellant’s attorney of record via e-service and/or electronic mail as follows:

        Mark W. Eidman
        Doug Sigel
        RYAN LAW FIRM, LLP
        100 Congress Ave., Ste. 950
        Austin, Texas 78701
        Doug.sigel@ryanlawllp.com



                                                       /s/ Jack Hohengarten
                                                      JACK HOHENGARTEN




Allstate v. Hegar, CPA and Paxton, AG
Notice of Automatic Substitution of Public Officers                           Page 3 of 3